Citation Nr: 0802175	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  07-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1949 to December 1952 and from March 1956 to January 1961.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2007, a Travel Board hearing was held 
before the undersigned.  A transcript of this hearing is of 
record.  At the Travel Board hearing, the undersigned granted 
a request to hold the case in abeyance 90 days for the 
submission of additional evidence.  38 C.F.R. § 20.709.  That 
period of time has lapsed and no additional evidence has been 
received.  Hence, the claim will be considered on the basis 
of the current record.


FINDINGS OF FACT

1. It is not shown that the veteran served in the Republic of 
Vietnam or was exposed to an herbicide agent (to include 
Agent Orange) during service.  

2. Type II diabetes mellitus was not manifested in service or 
in the first postservice year, and the preponderance of the 
evidence is against a finding that the veteran's current Type 
II diabetes mellitus disability is related to an event, 
injury, or disease in service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A June 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), an October 2006 
statement of the case informed the veteran of disability 
rating and effective date criteria.  

Photocopies of the veteran's service medical records (SMRs) 
are associated with his claims file, and pertinent treatment 
records have been secured.  The RO did not arrange for a VA 
examination because it was not necessary.  Absent any 
competent (medical) evidence suggesting that the veteran's 
Type II diabetes mellitus may be related to his service, an 
examination to secure a medical nexus opinion is not 
necessary.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the veteran's 
SMRs were damaged in a 1973 fire at that facility.  The RO 
was able to secure photocopies of his SMRs.  

Legible portions of the veteran's SMRs are silent for 
complaints, findings, treatment or diagnosis of diabetes 
mellitus in service, or of symptoms related to diabetes 
mellitus.  

The record also contains medical records from the veteran's 
private physician, Dr. J.R., dated February 1994 through 
April 2005.  A statement from Dr. J.R. received in June 2005 
notes that Type II diabetes mellitus was diagnosed in May 
1994.  The veteran first had oral hypoglycemic agents 
prescribed in January 1995; he does not require insulin 
therapy.

At his July 2007 Travel Board hearing, the veteran testified 
that Type II diabetes mellitus was not diagnosed in service 
nor did he seek treatment for any diabetic symptoms in 
service.  Although he did not contend that he served in the 
Republic of Vietnam or in a Korean unit that was exposed to 
herbicide agents (including Agent Orange), he testified that 
it was possible he was exposed to herbicide agents from 
planes flying overhead when he served on a cruise ship.  He 
further contended that he has a family history of diabetes 
mellitus; therefore, it likely existed when he was in service 
although it was not diagnosed until later.
C.	Legal Criteria and Analysis

As the veteran's SMRs were apparently in large part damaged 
by a fire at the facility storing such records, VA has a 
heightened duty to assist him in developing his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate source medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  

The record reflects that the RO was able to obtain (and 
associate with the claims folder) photocopies of the 
veteran's SMRs.  Notably, as he has indicated that he did not 
seek treatment for Type II diabetes mellitus in service, 
there are no alternate source medical records to secure.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Certain chronic diseases (including 
diabetes mellitus) may be presumptively service connected if 
manifested to a compensable degree in the first postservice 
year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

At the outset, it is noteworthy that it is neither shown, nor 
alleged, that the veteran served in the Republic of Veteran 
or in a Korean unit exposed to herbicide agents (and was thus 
exposed to any herbicide agents, including Agent Orange).  
Consequently, his claim seeking service connection for Type 
II diabetes mellitus is not within the purview of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307 (which provides for establishing 
service connection for diseases, including diabetes mellitus, 
on a presumptive basis for veterans who served in Vietnam).  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the veteran may still establish service connection for 
diabetes as due to herbicide exposure with proof of direct 
causation.  Although it was contended during his July 2007 
Travel Board hearing that he may have been exposed to 
herbicide agents from planes flying over the cruise ship on 
which he served, he has not submitted any medical or textual 
evidence showing that he was thus exposed.  Furthermore, 
there is no competent evidence that Type II diabetes mellitus 
was manifested in his first postservice year.  Consequently, 
the chronic disease presumptive provisions of 38 U.S.C.A. 
§ 1112 also do not apply.  

To establish service connection for Type II diabetes mellitus 
under these circumstances, the veteran must show 
affirmatively that the disease is related to his active 
service.  It is not shown in his SMRs, nor does he contend, 
that Type II diabetes mellitus was manifested in service.  
Postservice private treatment records show that Type II 
diabetes mellitus was diagnosed in May 1994, more than 43 
years after service.  Such a lengthy time interval between 
service and the earliest postservice clinical documentation 
of the disability is of itself a factor for consideration 
against a finding that his Type II diabetes mellitus is 
related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).

Also, there is no competent (medical) evidence in the record 
of a possible nexus between the veteran's Type II diabetes 
mellitus and his service.  Private treatment records from Dr. 
J.R. only note the diagnosis of diabetes mellitus and report 
treatment of such disease; there is nothing in these records 
that suggests the veteran's Type II diabetes mellitus may be 
related to service.  The Board recognizes that under 
38 C.F.R. § 3.159(c)(4)(i), VA has a duty to provide a VA 
medical examination or obtain a medical opinion once a 
claimant has established that he has a current (or 
persistent/recurrent) disability that may be related to an 
event, injury, or disease in service.  Here, the veteran has 
not submitted any medical evidence or textual evidence 
suggesting that his Type II diabetes mellitus might be 
related to his service.  His own statements relating his Type 
II diabetes mellitus to service are not competent evidence, 
as he is a layperson, and lacks the training to opine 
regarding medical etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, in this instance, VA's duty 
to assist by arranging for an examination/ securing a medical 
opinion has not been triggered.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's Type II diabetes mellitus is in any way related to 
his service.  Accordingly, the claim must be denied.


ORDER

Service connection for Type II diabetes mellitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


